COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 RAUL PARRA,                                    §
                                                               No. 08-11-00371-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                409th District Court
 THE STATE OF TEXAS,                            §
                                                             of El Paso County, Texas
                  Appellee.                     §
                                                            (TC#20060D03360-409-1)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellant’s request for post-conviction DNA testing. We therefore

affirm the judgment of the court below. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.